DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The afterfinal amendment filed 3 November 2021 is acknowledged.  The 35 U.S.C. 112 (a) rejection of 9 August 2021 is overcome because the claims are now limited to treatment and a short list of enabled organisms.  The 35 U.S.C. 102 rejection of 9 August 2021 is overcome because claim 6 is amended to only have formula (IIA) for variable A.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with E. Kate Berezutskaya on 16 November 2021.
The application has been amended as follows: 
In the last line of claim 1, the text “and the stereoisomers thereof and the pharmaceutically acceptable salts thereof” is amended to --or a stereoisomer or pharmaceutically acceptable salt thereof--.
Allowable Subject Matter
Claims 1-3, 5-7, 9, 10, 12, 14, and 16-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699